Citation Nr: 0428041	
Decision Date: 10/08/04    Archive Date: 10/15/04

DOCKET NO.  03-02 599	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida



THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
residuals of an eye injury.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
bilateral hearing loss.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

B. Wilson, Associate Counsel
INTRODUCTION

The veteran served on active duty from April 1942 to December 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which declined to reopen the 
veteran's claims of entitlement to service connection.

In August 2004, the Board granted the veteran's motion to 
advance the case on the Board's docket under the provisions 
of 38 U.S.C.A. § 7107 (West 2002) and 38 C.F.R. § 20.900(c) 
(2003).  The Board remanded the claim in August 2004 for 
further completion of the record on appeal.  After such 
action was taken, and a supplemental statement of the case 
issued, the claim was recertified to the Board.

As will be discussed below, the Board finds that new and 
material evidence has been received for the claim of service 
connection for residuals of an eye injury, and it is 
therefore reopened.  The issue of entitlement to service 
connection for this disorder is addressed in the remand 
portion of this decision.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the veteran 
if further action is required on his part. 


FINDINGS OF FACT

1.  In February 1954, the RO denied a claim for service 
connection for residuals of an eye injury.   The veteran did 
not appeal this decision.

2.  Evidence presented since the February 1954 denial 
(residuals of an eye injury) bears directly on the specific 
matter under consideration and is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.
3.  In a March 1998 rating decision and a June 1999 statement 
of the case, the RO denied a claim for service connection for 
bilateral hearing loss.   The veteran did not appeal these 
decisions.

4.  Evidence presented since the June 1999 denial (bilateral 
hearing loss) is redundant, in that it has been previously 
submitted to agency decision makers.


CONCLUSIONS OF LAW

1.  The February 1954 RO decision denying service connection 
for residuals of an eye injury is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. § 20.1103 (2003).

2.  Evidence added to the record since the February 1954 
rating decision is new and material; thus, the claim of 
entitlement to service connection for residuals of an eye 
injury is reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. §§ 3.156(a), 20.1103 (2001).

3.  The June 1999 RO decision in the statement of the case, 
denying service connection for bilateral hearing loss, is 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 
(2003).

4.  Evidence added to the record since the June 1999 decision 
is not new and material; thus, the claim of entitlement to 
service connection for bilateral hearing loss is not 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§§ 3.156(a), 20.1103 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans' Claims Assistance Act 

The United States Court of Appeals for Veterans' Claims 
(Court) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) (Pelegrini II) held, in part, that notice under the 
Veterans' Claims Assistance Act (VCAA), as required by 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  The VCAA was enacted in November 2000.

In the present case, the issue on appeal arises from attempts 
to reopen claims for service connection.  In this context, 
the Board notes that a substantially complete application was 
received prior to the enactment of the VCAA.  However, in 
July 2001 and April 2004, prior to the final certification of 
this claim to the Board, the AOJ provided notice to the 
claimant regarding the VA's duties to notify and to assist.  
Specifically, the AOJ notified the claimant of information 
and evidence necessary to substantiate the claims; 
information and evidence that VA would seek to provide; and 
information and evidence that the claimant was expected to 
provide.  While the veteran was not instructed to "submit 
any evidence in his possession that pertains to the claim," 
he was advised to notify VA of any information or evidence he 
wished VA to retrieve for him in support of the claim.  Thus, 
the Board finds that the content and timing of the July 2001 
and April 2004 notices comport with the requirements of 
§ 5103(a) and § 3.159(b).

New & Material Evidence - Residuals of an Eye Injury	

Service connection may be established for disability 
resulting from injury or disease incurred in active military 
service or for a preexisting injury or disease that was 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002).  Service connection may also be granted for 
a disease diagnosed after discharge from military service, 
when the evidence establishes that the disease was incurred 
in active military service.  38 C.F.R. § 3.303(d).  Cosman v. 
Principi, 3 Vet. App. 303, 305 (1992).

The veteran contends he is entitled to service connection for 
residuals of an eye injury.  By rating decision in February 
1954, the RO denied the veteran's claim on the basis that the 
evidence failed to demonstrate any incurrence of an eye 
injury during service.  The evidence of record at that time 
consisted of a February 1954 Extract from Miscellaneous 
Records Concerning Medical Treatment, stating that there were 
no remarks in the veteran's sick reports while in France from 
August to September 1944.  Also of record were the veteran's 
dental records, his Record and Report of Separation, and his 
Separation Qualification Record.  The Board notes that there 
is no indication, from the rating decision or otherwise, that 
complete service medical records were associated with the 
file as of the date of denial.  The veteran did not appeal 
the RO's decision.

Applicable law provides that an RO decision which is 
unappealed becomes final.  38 U.S.C.A. § 7105; 38 C.F.R. 
§ 20.1103.  Once a decision becomes final, new and material 
evidence is required to reopen the claim which was denied.  
38 U.S.C.A. § 5108 provides that "if new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim."

The definition of new and material evidence was recently 
amended.  See 38 C.F.R. § 3.156(a) (2002).  However, that 
amendment applies only to claims to reopen received on or 
after August 29, 2001.  See 66 Fed. Reg. 45620 (Aug. 29, 
2001).  Because this claim was received before that date, 
particularly in April 2001, the law in effect when the claim 
was filed is applicable.  

In this matter, by "new and material evidence" is meant 
"evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the 
claim."  38 C.F.R. § 3.156(a) (2001).  In Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998), it was noted that "such evidence 
could be construed as that which would contribute to a more 
complete picture of the circumstances surrounding the origin 
of a veteran's injury or disability, even where it would not 
be enough to convince the Board to grant the claim."

It has been held that VA is required to review for newness 
and materiality only the evidence submitted by a claimant 
since the last final disallowance of a claim on any basis in 
order to determine whether a claim should be reopened and 
readjudicated on the merits.  Evans v. Brown, 9 Vet. 
App. 273, 283 (1996).  The newly presented evidence need not 
be probative of all the elements required to award the claim, 
but need be probative only as to each element that was a 
specified basis for the last disallowance.  Id. at 284.  

The law provides that evidence proffered by the veteran to 
reopen his claim is presumed credible for the limited purpose 
of ascertaining its materiality, but it must be of such 
significant import that it must be considered in order to 
fairly decide the merits of the appellant's claim.  See 
Spaulding v. Brown, 10 Vet. App. 6, 10 (1997); Justus v. 
Principi, 3 Vet. App. 510, 512 (1992).

In April 2001, the veteran attempted to reopen his claim for 
service connection for residuals of an eye injury by 
submitting a private doctor's note, dated in February 1995, 
stating that the veteran's left eye has an old corneal 
stromal scar which could have been caused by past superficial 
trauma.  Additionally, after the August 2004 remand by the 
Board, the veteran's complete service medical records were 
associated with the file, having not been part of the record 
on appeal.  

The Board finds that the new evidence, consisting of the 
private doctor's note and the veteran's service medical 
records, bears directly and substantially on the issue on 
appeal.  The Board further finds that when viewed in 
connection with evidence previously assembled, the doctor's 
note and service medical records are so significant that they 
must be considered in order to fairly decide the merits of 
the claim.  Therefore, the additional evidence is new and 
material and the veteran's claim for entitlement to service 
connection for residuals of an eye injury is reopened.

New & Material Evidence - Bilateral Hearing Loss	

The veteran further contends he is entitled to service 
connection for bilateral hearing loss.  By rating decision in 
March 1998, the RO denied the veteran's claim on the basis 
that the evidence failed to demonstrate any incurrence of 
hearing loss during service.  The evidence of record at that 
time consisted of the veteran's August 1994 statement 
regarding his noise exposure in service and a February 1995 
note from a private physician indicating the veteran had been 
fitted for a hearing aid.  The veteran's statement detailed 
his duties as an artillery mechanic, which included repairing 
tanks, cannons, and large guns in the field.  He stated that 
he had to fire the weapons after he finished the repairs to 
ensure their proper functioning.  He added that he did so 
without ear protection, as none was provided.  

In addition to this evidence, the Board notes that the March 
1998 rating decision indicates that the service medical 
records were available for review at that time.  It 
specifically refers to findings on the veteran's induction 
and separation examinations.  The information provided 
regarding these exams matches the information on the exams 
contained in the service medical records which were 
associated with the file after the August Board 2004 remand.   
Therefore, the Board finds that the service medical records 
were included in the evidence reviewed by the RO in its March 
1998 rating decision.

In February 1999, the veteran filed a notice of disagreement 
with the RO.  He subsequently underwent a VA audio 
examination in June 1999.  No opinion as to medical nexus 
between the veteran's hearing loss and his service was able 
to be formed, because the veteran reported noise exposure 
both prior to and after his military service.  That same 
month, the RO issued a statement of the case, citing the 
prior evidence as well as the recent audio exam and 
continuing the denial of his claim.  The veteran did not 
perfect his appeal, in that he did not file a substantive 
appeal (VA Form 9 or equivalent).  As such, the last final 
disallowance of a claim is the June 1999 statement of the 
case.  As described above, the VA is required to review for 
newness and materiality only the evidence submitted by a 
claimant since that last denial. 

In April 2001, the veteran attempted to reopen his claim for 
service connection for bilateral hearing loss.  Given that 
the claim to reopen was prior to August 2001, the 
aforementioned amendment changing the definition of new and 
material evidence does not apply.  The law in effect when the 
claim was filed, as described above, is applicable.  In an 
effort to reopen, the veteran submitted a statement regarding 
his noise exposure during service, referring specifically to 
his duty as a field repairman of artillery during combat 
conditions.  In December 2001, he submitted an additional 
statement reiterating his contentions.  No further evidence 
was added regarding this claim.

The Board finds that the veteran's statements regarding the 
circumstances of his noise exposure have been previously 
submitted to the agency decision makers, which makes them 
redundant.  Thus, the statements are not so significant that 
they must be considered in order to fairly decide the merits 
of the claim.  Therefore, the additional evidence is not new 
and material and the veteran's claim for entitlement to 
service connection for bilateral hearing loss is not 
reopened.


ORDER

Regarding the issue of entitlement to service connection for 
residuals of an eye injury, as new and material evidence has 
been received, the claim is reopened; and, to that extent 
only, the appeal is granted.

Regarding the issue of entitlement to service connection for 
bilateral hearing loss, new and material evidence has not 
been received; therefore, that claim to reopen is denied.


REMAND

Having reopened the veteran's claim for entitlement to 
service connection for residuals of an eye injury, the 
underlying issue must now be adjudicated.  Before the Board 
may proceed, however, the RO must consider the merits of the 
claim in the first instance to avoid prejudice to the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384, 393-94 
(1993).  

Accordingly, this matter is remanded to the RO via the 
Appeals Management Center in Washington, D.C. for the 
following:

1.  The RO should request the veteran to 
provide any evidence in his possession that 
pertains to the claim of service connection 
for residuals of an eye injury.  See 
38 C.F.R. § 3.159(b).

2.  When the RO is satisfied that the record 
is complete, the RO should review all of the 
evidence of record, including all new 
evidence, and readjudicate the issue on 
appeal.  If the determination remains 
unfavorable to the veteran, he and his 
representative should be furnished a 
supplemental statement of the case which 
addresses all evidence associated with the 
claims file since the last statement of the 
case.  The veteran and his representative 
should be afforded the applicable time period 
in which to respond.

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
the veteran's claim.  The veteran need take no action unless 
otherwise notified, but he may submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



